NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted April 25, 2007
                              Decided April 26, 2007

                                      Before

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

No. 05-2816

JAMES T. LOCKHEART,                            Appeal from the United States
    Plaintiff-Appellant,                       District Court for the Northern
                                               District of Illinois, Eastern Division
      v.
                                               No. 95 C 343
OFFICER JOHN DRAPIEWSKI,
OFFICER JOHN A. MACIEJEWSKI,                   Samuel Der-Yeghiayan,
SR., OFFICER CHRISTOPHER                       Judge.
STRAHLMAN, et al.,
      Defendants-Appellees.


                                    ORDER

       In this lawsuit under 42 U.S.C. § 1983 and state law, James Lockheart
contends that Chicago police officers assaulted him and tried to frame him for
armed robbery. The district court granted summary judgment for the officers, and
we affirm.

      The facts leading to Lockheart’s encounter with the police are not in dispute.
In February 1993, a black male wielding a screwdriver accosted Theresa
Wojnarowski in the parking lot of the Driftwood Restaurant, where she worked.
No. 05-2816                                                                  Page 2

When a passerby saw the attack and yelled, the assailant dropped his screwdriver
and a set of keys and ran. Wojnarowski picked up the screwdriver and keys and
went into the restaurant. Lockheart, who is black, entered the restaurant a short
time later and sat at the bar. Wojnarowski saw him there and identified him as her
assailant. Her coworkers quietly summoned the police, but when a patron thought
she saw Lockheart reaching for the keys Wojnarowski had found in the parking lot
and left on the bar, employees restrained Lockheart and held him for the police.
Sergeant John Drapiewski and Officer John Maciejewski, Sr., arrived at the
restaurant and arrested Lockheart for attempted aggravated sexual assault.
Wojnarowski also signed a complaint for armed robbery after the officers reportedly
searched the restaurant parking lot and found her purse, its scattered contents, a
$20 bill, and another screwdriver.

        Lockheart was charged with attempted aggravated sexual assault and armed
robbery. At his May 1994 trial, the state was unable to produce the two
screwdrivers or the keys, and Sergeant Drapiewski testified that he caused them to
be destroyed by mistake. The jury acquitted Lockheart of armed robbery but found
him guilty of committing the attempted sexual assault. That conviction was
overturned on direct appeal, and a second trial ended with a hung jury. A third
trial in October 1998 resulted in a guilty verdict, and this time Lockheart’s
conviction and 30-year prison term were upheld on direct appeal. People v.
Lockheart, 835 N.E.2d 994 (Ill. App. Ct. 2002), petition for leave to appeal denied,
787 N.E.2d 178 (Ill. 2003). Lockheart, who represented himself throughout the
criminal case, remains in prison. See Lockheart v. Hulick, 443 F.3d 927 (7th Cir.
2006).

       Meanwhile, Lockheart brought this action in January 1995. In his initial
complaint he named as defendants Drapiewski, Maciejewski, and a third officer
identified as “Chris Strawmen.” A second amended complaint filed by appointed
counsel in February 2000 changed the third name to “Christopher Strolman.”
Lockheart really intended to name Officer Christopher Strahlman, who was not
served until May 2000. In the second amended complaint—Lockheart’s last—he
alleged that Drapiewski and Maciejewski assaulted him during his arrest and then
planted the second screwdriver and a $20 bill in the restaurant parking lot to
support a fabricated charge of armed robbery. They did this, according to
Lockheart, because he is black and because they knew that Wojnarowski was the
sister-in-law of a fellow police officer, Strahlman. Lockheart also alleged that
Drapiewski and Maciejewski later destroyed the keys and screwdrivers because
they knew that investigation would show that the keys dropped by the assailant did
not belong to him. Finally, Lockheart alleged that Strahlman came to the police
station after his arrest and assaulted him. The district court concluded that these
allegations raised a Fourth Amendment claim of excessive force against Drapiewski
No. 05-2816                                                                    Page 3

and Maciejewski, a like claim against Strahlman, and a supplemental state-law
claim of malicious prosecution against Drapiewski and Maciejewski.

       The case languished, mostly because Lockheart wanted it stayed while his
state criminal case continued. Finally in September 2004 the three officers moved
for summary judgment. Along with their motion they submitted a Statement of
Undisputed Facts denying that Lockheart had been abused in any way. The district
court gave Lockheart notice that the officers’ version of events would be deemed
admitted if not contested. See N.D. Ill. Loc. R. 56.1; Lewis v. Faulkner, 689 F.2d
100, 102 (7th Cir. 1982). Lockheart filed a response generally disputing the officers’
statements, but without specific cites to the record. In February 2005 he moved for
a one-month extension of time in order to file an additional response. Lockheart
submitted his further response without waiting for court approval, but once again
he generally disagreed with the officers’ statements without pointing to any record
evidence supporting his claims.

       In granting summary judgment, the district court concluded that Lockheart
filed his claims of excessive force outside the applicable two-year statute of
limitations. The court added that Lockheart had not properly challenged the
officers’ Statement of Undisputed Facts, and so he effectively admitted that only
necessary force was used during and after his arrest. The court also held that
Lockheart’s supplemental state-law claim for malicious prosecution failed as a
matter of law. The court reasoned that Drapiewski and Maciejewski had probable
cause to arrest Lockheart for armed robbery based on the complaint made by
Wojnarowski, and that probable cause is a complete defense under Illinois law to a
claim of malicious prosecution.

       On appeal Lockheart argues that the district court erred in holding that his
Fourth Amendment claims were time-barred, and in granting summary judgment
for Drapiewski and Maciejewski on his claim of malicious prosecution. Our review
is de novo, see Cady v. Sheahan, 467 F.3d 1057, 1060 (7th Cir. 2006), and we may
affirm a grant of summary judgment on any basis fairly supported by the record,
Hill v. Am. Gen. Fin., Inc., 218 F.3d 639, 642 (7th Cir. 2000). Here, regardless of
whether Lockheart’s claims were timely, he presented the district court with no
evidence to support them. According to the officers’ undisputed statements, they
used only reasonable force while arresting him and did not assault him after he was
in custody. As such, Lockheart’s excessive-force claims necessarily fail.
Additionally, the officers had probable cause to arrest him because Wojnarowski
identified Lockheart as her attacker. The existence of probable cause defeats a
claim of malicious prosecution under Illinois law. See Mannoia v. Farrow, 476 F.3d
453, 459 (7th Cir. 2007); Johnson v. Target Stores, Inc., 791 N.E.2d 1206, 1225 (Ill.
App. Ct. 2003). The district court therefore was required to grant summary
No. 05-2816                                                                   Page 4

judgment in favor of the officers. See Schrott v. Bristol-Myers Squibb Co., 403 F.3d
940, 944 (7th Cir. 2005).

                                                                        AFFIRMED.